Attorney’s Docket Number: TSMCP1202US
Filing Date: 07/15/2020
Claimed Priority Date: 02/27/2020 (PRO 62/982,700)
Applicants: Chu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 04/27/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed on 04/27/2022, responding to the Office action mailed on 02/28/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 12 and added new claim 26. Accordingly, pending in this application are claims 1, 4-11, 13-14, 16-18, and 21-26.
 
Response to Amendment

Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the Final Office action mailed on 02/28/2022. Accordingly, all prior claim rejections are hereby also withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT


This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Transistor Device with a Gate Structure having Recesses Overlying an Interface between Isolation and Device Regions --.

Allowable Subject Matter






Claims 1, 4-11, 13-14, 16-18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a transistor device, comprising: a sidewall spacer extending along sidewalls of the gate structure, where a top surface of the sidewall spacer is substantially flush with the top surface of the gate structure; a resistive protection layer disposed on the sidewall spacer that covers the pair of recess regions and along a top surface of the interface region, the resistive protection layer having a bottom surface that is substantially level with the bottom surface of the sidewall spacer.
Regarding claim 11, the prior art of record fails to disclose or suggest a transistor device, comprising: a sidewall spacer outlining the 'H' shape, extending from the isolation structure up to a top surface that is flush with a top surface of the gate structure; a resistive protection layer disposed on the device region under the pair of recess regions, extending upwardly along a sidewall of the sidewall spacer, further extending laterally on the top surface of the sidewall spacer and a portion of the top surface of the cate structure adjoining the recess regions, and having a bottom surface that is laterally flush with a bottom surface of the sidewall spacer.
Regarding claim 21, the prior art of record fails to disclose or suggest a transistor device, comprising: a sidewall spacer arranged around an outer perimeter of the gate structure, the sidewall spacer extending into the pair of recess regions from outermost sidewalls of the gate structure and having an upper surface that is flush with a top surface of the gate structure; and a resistive protection layer disposed along an upper surface of the device region within the pair of recess regions, extending upwards along a sidewall of the sidewall spacer, and further extending laterally along the upper surface of the sidewall spacer and the top surface of the gate structure.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose transistor devices with a gate structure having openings overlying an interface between an isolation region and an active region, and having some features similar to the instant inventions. However, the references fail to show arrangements of features as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814